IN THE SUPREME COURT OF THE STATE OF DELAWARE

WARREN J. WYANT, §
§ No. 412, 2014
Defendant-Below, §
Appellant, § Court Below - Superior Court
§ of the State of Delaware in
v. § and for New Castle County
§
STATE OF DELAWARE, § 83 00083901
§
Plaintiff-Below, §
Appellee. §

Submitted: April 29, 2015
Decided: April 30, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
0 R D E R

This 30Lh day of April 2015, it appears to the Court that:

(1) The Defendant-below/Appellant, Warren J. Wyant, sought a modiﬁed
sentence order in Superior Court pursuant to 11 Del. C. § 4204A(d) and Superior
Court Criminal Rule 35A. After a hearing at which the Appellant was present and
post-hearing conferences with counsel for the Appellant and the State, the Superior
Court issued a modiﬁed sentence order dated July 22, 2014 that contained an
effective date of November 8, 1983.

(2) The Appellant was taken into custody for the offenses that are the subject

of the modiﬁed sentence order on October 19, 1982 and held in ajuvenile detention

facility. He was 16 years of age. He was held in thejuvenile facility until November
8, 1983, when he turned 18 years of age. On that date he was transferred from the
juvenile facility to an adult prison where he has remained ever since.

(3) The Appellant contends that he is entitled to Level V credit time from
October 19, 1982 and that the modiﬁed sentence order should be effective that date.
The State agrees that the effective date of the modiﬁed sentence order should be
October 19, 1982, not November 8, 1983. The State further agrees that this error in
the sentence order calls for a remand to the Superior Court so that a new sentence
hearing can be held.

NOW, THEREFORE, IT IS ORDERED that the Superior Court’s modiﬁed
sentence order of July 22, 2014 is VACATED and this matter is REMANDED to the

Superior Court for a new sentence hearing. Jurisdiction is not retained.

BY THE COURT:

    

Justice